D ARGAN, C. J.
Noah Harrington brought an action of assumpsit against Meriweather in the City Court of Mobile. Upon the trial, a bill of exceptions was taken to the ruling of the court by the plaintiff, but the jury rendered a verdict in his favor. The defendant moved for a new trial, which was granted by the court, “with the understanding,” as the record informs us, “that the same be revised, and a bill of exceptions allowed.” No writ of error has been issued, but the plaintiff Harrington assigns for error the bill of exceptions taken upon the trial.
It is enough to say, that there is no final judgment in the cause. The grant of the new trial sets aside the verdict and judgmént that had been rendered, and the cause stands in the court below as if no trial had ever been had. No writ of error therefore can be sued out to this court, for it lies only upon a final judgment or decree.
*608But in this case there is no writ of error, and it seems to be tbe desire of tbe parties, to obtain tbe opinion of tbis court upon a question of law, wbicb may come up upon tbe trial that may hereafter be bad. We only possess tbe power to revise tbe action of tbe court, when'tbe judgment is final; until then, there is nothing to revise.
Let tbe cause be stricken from tbe docket.